UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-6261


MARLON ANDRE WILSON,

                Plaintiff – Appellant,

          v.

THE UNITED STATES PAROLE COMMISSION,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:12-cv-00084-JCC-IDD)


Submitted:   June 26, 2012                    Decided:   July 3, 2012


Before DUNCAN, DAVIS, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Marlon Andre Wilson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

         Marlon Andre Wilson appeals the district court’s order

dismissing his petition for a writ of mandamus pursuant to 28

U.S.C. § 1915A (2006).     We have reviewed the record and find no

reversible error.    Accordingly, we affirm for the reasons stated

by the district court.         Wilson v. United States Parole Comm’n,

No. 1:12-cv-00084-JCC-IDD (E.D. Va. Jan. 31, 2012).              We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in    the   materials   before   the    court   and

argument would not aid the decisional process.



                                                                    AFFIRMED




                                      2